IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN WILSON, Civil No. 3:18-cv-1637
Plaintiff : (Judge Mariani)
'
LAWRENCE P. MAHALLY, et al.,
Defendants
MEMORANDUM
L. Background
Plaintiff Kevin Wilson (‘Plaintiff’), an inmate who, at all relevant times, was housed at
the State Correctional Institution, Dallas, Pennsylvania, initiated the instant action pursuant
to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants are Superintendent Mahally, and
Correctional Officers Grommel and Wilson. Presently pending before the Court is
Defendants’ motion to partially dismiss the complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6). (Doc. 18). For the reasons set forth below, the Court will grant the
motion.

Il. Motion to Dismiss Standard of Review

 

A complaint must be dismissed under FED. R. Civ. P. 12(b)(6), if it does not allege
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The plaintiff must

aver “factual content that allows the court to draw the reasonable inference that the

 

 

 
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.
1937, 1949, 173 L. Ed. 2d 868 (2009).

‘Though a complaint ‘does not need detailed factual allegations, . . . a formulaic
recitation of the elements of a cause of action will not do.” DelRio-Mocci v. Connolly Prop.
Inc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555). In other words,
“fflactual allegations must be enough to raise a right to relief above the speculative level.”
Covington v. Int’! Ass’n of Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013)
(internal citations and quotation marks omitted). A court “take[s] as true all the factual
allegations in the Complaint and the reasonable inferences that can be drawn from those
facts, but .. . disregard[s] legal conclusions and threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements.” Ethypharm S.A. France v.
Abbott Laboratories, 707 F.3d 223, 231, n.14 (3d Cir. 2013) (internal citations and quotation
marks omitted).

Twombly and Iqbal require [a district court] to take the following three steps to
determine the sufficiency of a complaint: First, the court must take note of the
elements a plaintiff must plead to state a claim. Second, the court should

identify allegations that, because they are no more than conclusions, are not

entitled to the assumption of truth. Finally, where there are well-pleaded

factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement for relief.

Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013).

“W]here the well-pleaded facts do not permit the court to infer more than the mere

 
possibility of misconduct, the complaint has alleged - but it has not showjn] - that the
pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (internal citations and quotation marks
omitted). This “plausibility” determination will be a “context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” /d.

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

[Elven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she

has leave to amend the complaint within a set period of time.

Id.
lll. Allegations of the Complaint

Plaintiff alleges that on February 3, 2018, two unidentified inmates attacked him with
a metal shank and razor blade when he was using the telephone. (Doc. 1, pp. 2-3, Ff] 1-2).
Correctional officers Grommel and Wilson allegedly told the inmates to “stop fighting,” but
did not intervene during the attack. (Id. at p. 3, 73). Plaintiff alleges that the attackers ran
away, but Defendants Grommel and Wilson did not call for medical attention after the
attack. (/d. at p. 4, {] 5-7).

Shortly thereafter, the two unidentified inmates allegedly returned and attacked
Plaintiff a second time in the telephone room. (Id. at p. 4, ff 8-12). Defendants Grommel

3

 
and Wilson called for backup and medical assistance. (Id. at p. 4, If] 10, 12).

Following the attacks, Plaintiff was transported to the Wilkes-Barre General Hospital
and placed in the Intensive Care Unit for one night. (/d. at p. 4, J 12-13). On February 4,
2018, Plaintiff was transported back to SCl-Dallas and placed in the institution infirmary until
February 8, 2018. (Id. at p. 4, J 14).

On February 4, 2018, Defendant Wilson issued a misconduct charging Plaintiff with
fighting with another inmate. (Id. at p. 5, ] 15). Plaintiff was found guilty of this “false
misconduct charge” and was placed in the Restricted Housing Unit (‘RHU”) for ninety days.
(Id. at p. 5, 917). The two inmates that attacked Plaintiff were ultimately identified, charged
with assault, and placed in the RHU for ninety days. (/d. at p. 5, 11] 18-19).

Plaintiff filed grievances related to the “actions and inactions” of Defendants
Grommel and Wilson. (Id. at p. 5, JJ 20-22).

IV. Discussion

A. — Claims against Defendant Mahally

Defendants argue that Plaintiff failed to state a claim against Superintendent Mahally
because he lacks personal involvement in the alleged wrongs, and because the allegations
against him are based solely on the doctrine of respondeat superior. (Doc. 19, pp. 3-4).
The Court agrees.

Individual liability can be imposed under section 1983 only if the state actor played

 
an “affirmative part’ in the alleged misconduct and “cannot be predicated solely on the
operation of respondeat superior.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005)
(quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)). “A defendant in a civil
rights action must have personal involvement in the alleged wrongs. ... Personal
involvement can be shown through allegations of personal direction or of actual knowledge
and acquiescence.” Rode, 845 F.2d at 1207-08; see also Rizzo v. Goode, 423 U.S. 362
(1976); Atkinson v. Taylor, 316 F.3d 257 (3d Cir. 2003). Such allegations, however, must
be made with appropriate particularity in that a complaint must allege the particulars of
conduct, time, place, and person responsible. Evancho, 423 F.3d at 354; Rode, 845 F.2d at
1207-08. Alleging a mere hypothesis that an individual defendant had personal knowledge
or involvement in depriving the plaintiff of his rights is insufficient to establish personal
involvement. Rode, 845 F.2d at 1208.

The only allegations against Defendant Mahally are that he “fail[ed] to properly train
staff, and fail[ed] to supervise and discipline staff.” (Doc. 1, p. 7,47). The complaint is
devoid of any factual allegations establishing the personal involvement of Defendant
Mahally. It appears that Plaintiff attempts to hold Defendant Mahally liable based on his
supervisory role. However, it is well-established that officials may not be held liable for
unconstitutional conduct of their subordinates under a theory of respondeat superior. See

Rode, 845 F.2d at 1207. Accordingly, insofar as Plaintiff's claims rely on a respondeat

 
superior theory of liability against Defendant Mahally, these claims will be dismissed.
Furthermore, to the extent that Plaintiff attempts to hold Defendant Mahally liable
based on his involvement in the grievance procedure, this claim also fails. Inmates do not
have a constitutional right to prison grievance procedures. Lions v. Wetzel, 2015 WL
2131572, at *6 (M.D. Pa. 2015). The filing of a grievance, participation in “after-the-fact"
review of a grievance, or dissatisfaction with the response to an inmate's grievance, do not
establish the involvement of officials and administrators in any underlying constitutional
deprivation. See Rode, 845 F.2d 1195, 1207 (3d Cir. 1998) (supervisory liability where a
defendant, after being informed of the violation through the filing of grievances, reports or
appeals, failed to take action to remedy the alleged wrong is not enough to show that the
defendant has the necessary personal involvement); Pressley v. Beard, 266 F. App’x 216,
218 (3d Cir. 2008) (not precedential) (“The District Court properly dismissed these
defendants and any additional defendants who were sued based on their failure to take
corrective action when grievances or investigations were referred to them.”); Brooks v.
Beard, 167 F. App’x 923, 925 (3d Cir. 2006) (not precedential) (holding that allegations that
prison officials responded inappropriately to inmate's later-filed grievances do not establish
the involvement of those officials and administrators in the underlying constitutional
deprivation). Thus, any attempt to establish liability against Defendant Mahally based upon

his involvement in the grievance process does not support a constitutional claim. See

 
Alexander v. Gennarini, 144 F. App’x 924, 925 (3d Cir. 2005) (involvement in post-incident
grievance process not a basis for liability). As such, the Court will dismiss all claims against
Defendant Mahally.

B.  Misconduct-Related Claim against Defendants Grommel and Wilson

Plaintiff alleges that Defendants Grommel and Wilson conspired to charge him with a
false misconduct. The Fourteenth Amendment of the United States Constitution provides in
pertinent part that: “No State shall . . . deprive any person of life, liberty, or property, without
due process of law. ...” U.S. CONST. amend. XIV. The filing of a false disciplinary
misconduct alone does not violate a prisoner's constitutional rights, even if it may result in
the deprivation of a protected liberty interest. See Hutchinson v. Kosakowski, 2015 WL
3737656, at *4 (M.D. Pa. 2015) (citing Freeman v. Rideout, 808 F.2d 949, 954 (2d Cir.
1986)). However, inmates must be provided due process of law prior to being deprived of a
protected liberty interest. /d. Accordingly, “so long as certain procedural requirements are
satisfied, mere allegations of falsified evidence or misconduct reports, without more, are not
enough to state a due process claim.” Id. (citing Smith v. Mensinger, 293 F.3d 641, 654 (3d
Cir. 2002); Freeman, 808 F.2d at 953).

The fact that Plaintiff was found guilty at a misconduct hearing is not in itself a due
process violation. Due process protections attach in prison disciplinary proceedings in

which the loss of good-time credits is at stake. See Wolff v. McDonnell, 418 U.S. 539, 564-

 
65 (1974). In Wolff, the Supreme Court held that an inmate must receive “(1) advance
written notice of the disciplinary charges; (2) an opportunity, when consistent with
institutional safety and correctional goals, to call witnesses and present documentary
evidence in his defense; and (3) a written statement by the factfinder of the evidence relied
on and the reasons for the disciplinary action.” Superintendent v. Hill, 472 U.S. 445, 454
(1985). Because Plaintiff did not suffer a loss of good conduct time, the Wolff protections
are inapplicable.

Moreover, the Due Process Clause does not provide protection against the
imposition of discipline, including disciplinary confinement and the loss of various privileges
inasmuch as these other forms of discipline do not “impose[ ] atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life.” Torres v. Fauver,
992 F.3d 141, 150-51 (3d Cir. 2002) (citing Sandin v. Conner, 515 U.S. 472, 486 (1995).
Confinement in administrative or punitive segregation is insufficient, without more, to
establish the kind of “atypical” deprivation of prison life necessary to implicate a liberty
interest. Sandin, 515 U.S. at 486; see Griffin v. Vaughn, 112 F.3d 703, 706-07 (3d Cir.
1997). Because Plaintiffs ninety days of disciplinary confinement did not impose an
atypical and significant hardship on him in relation to the ordinary incidents of prison life, his
due process claim arising out of disciplinary proceedings will be dismissed.

Plaintiff also alleges that Defendants Grommel and Wilson “conspired” to issue a
false misconduct. In order to demonstrate a conspiracy, “a plaintiff must show that two or
more conspirators reached an agreement to deprive him or her of a constitutional right
‘under color of law.” Parkway Garage, Inc. v. City of Philadelphia, 5 F.3d 685, 700 (3d Cir.
4993) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970)), abrogated on other
grounds by United Artists Theatre Circuit, Inc. v. Twp. of Warrington, Pa., 316 F.3d 392,
400 (3d Cir. 2003). “Bare conclusory allegations of ‘conspiracy’ or ‘concerted action’ will not
suffice to allege a conspiracy. The plaintiff must expressly allege an agreement or make
averments of communication, consultation, cooperation, or command from which such an
agreement can be inferred.” Flanagan v. Shively, 783 F.Supp. 922, 928 (M.D. Pa. 1992).
The plaintiffs allegations of a conspiracy “must be supported by facts bearing out the
existence of the conspiracy and indicating its broad objectives and the role each Defendant
allegedly played in carrying out those objectives.” /d. A plaintiff cannot rely on subjective
suspicions and unsupported speculation. Young v. Kann, 926 F.2d 1396, 1405 n. 16 (3d
Cir. 1991).

In aconclusory fashion, Plaintiff states that Defendants Grommel and Wilson
conspired to issue a false misconduct. (Doc. 1, p. 7, 415). Plaintiff fails to allege any facts
showing an agreement or plan formulated and executed by these Defendants to achieve
this conspiracy. (See Doc. 1). Plaintiff cannot rely on unsupported claims of conspiracy.

Plaintiffs conspiracy claim amounts to nothing more than mere conjecture and bare
speculation. The law is clear that bare allegations of wrongdoing by a defendant, without
any substantiating proof of an unlawful agreement, are insufficient to sustain a conspiracy
claim. See Young v. Kann, 926 F.2d 1396, 1405 n.16 (3d Cir. 1991) (holding that
conspiracy claims which are based upon a pro se plaintiffs subjective suspicions and
unsupported speculation are properly dismissed under § 1915(d)). The Court finds that
Plaintiff failed to plead facts which would reveal the existence of an agreement designed to
deny his constitutional rights. See Hodge v. United States, 2009 WL 2843332, *11 (M.D.
Pa. 2009) (dismissing plaintiffs “broad” conspiracy claim because “he does not aver facts
sufficient to establish an agreement between the individual defendants to deprive plaintiff of
his rights or from which such an agreement could reasonably be inferred”). Consequently,
Defendants’ motion will be granted on this ground.
V. Leave to Amend

When a complaint fails to present a prima facie case of liability, district courts must
generally grant leave to amend before dismissing the complaint. See Grayson v. Mayview
State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213 F.3d 113, 116-17 (3d
Cir. 2000). Specifically, the Third Circuit Court of Appeals has admonished that when a
complaint is subject to dismissal for failure to state a claim, courts should liberally grant
leave to amend “unless such an amendment would be inequitable or futile.” Phillips, 515

F.3d at 245 (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). The federal rules

10
allow for liberal amendments in light of the “principle that the purpose of pleading is to
facilitate a proper decision on the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962)
(citations and internal quotations omitted). For the reasons set forth above, the Court
concludes that granting leave to amend with respect to the claims against Defendant
Mahally, and the misconduct-related and conspiracy claims against Defendants Grommel
and Wilson would be futile.
Vi. Conclusion

Based on the foregoing, Defendants’ partial motion to dismiss will be granted. A

separate Order shall issue.

   

 

Dated: June He 2019

Robert D. Mariani
United States District Judge

11
